DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites 
A method for generating a backup schedule to perform a backup, comprising:
…
making a third determination, based on the second determination, that an error frequency of the repeating error state is greater than an existing backup frequency of a container backup schedule;
generating, based on the third determination, a backup schedule warning indicating a recommended backup frequency; 
and performing the backup based on the backup schedule.
It is unclear if “a backup schedule warning” refers to “a backup schedule to perform a backup” or “a container backup schedule”. It is also unclear if “the backup schedule” refers to “a backup schedule to perform a backup” or “a container backup schedule”. For examination purposes, claim 1 will be interpreted as “a backup schedule warning” referring to “a container backup schedule” and “the backup schedule” referring to “a backup schedule to perform a backup”. 
It is recommended that claim 1 instead recites 
A method for generating a container backup schedule to perform a backup, comprising:
…
making a third determination, based on the second determination, that an error frequency of the repeating error state is greater than an existing backup frequency of [[a]] the container backup schedule;
generating, based on the third determination, a container backup schedule warning indicating a recommended backup frequency; 
and performing the backup based on the container backup schedule.

Claim 6 recites the limitation "generating the backup schedule warning comprises: issuing the backup schedule warning to a user interface". It is unclear if “the backup schedule warning” refers to “a backup schedule to perform a backup” or “a container backup schedule” in claim 1. For examination purposes, claim 6 will be interpreted as “the backup schedule warning” referring to “a container backup schedule” in claim 1. It is recommended that if claim 1 were amended as suggested, then claim 6 instead recites "generating the container backup schedule warning comprises: issuing the container backup schedule warning to a user interface". 

Claim 7 recites the limitation "generating the backup schedule warning”.  It is unclear if “the backup schedule warning” refers to “a backup schedule to perform a backup” or “a container backup schedule” in claim 1. 	For examination purposes, claim 7 will be interpreted as “the backup schedule warning” referring to “a container backup schedule” in claim 1. It is recommended that if claim 1 were amended as suggested, then claim 7 instead recites "generating the container backup schedule warning”.

Claims 2-5 fail to cure the deficiencies of claim 1, and are rejected on the same grounds.

Claims 8-14, the computer readable mediums that implement the methods of claims 1-7, are rejected on the same grounds.

Claim 15 recites the limitation "generating, based on the third determination, a backup schedule warning indicating a recommended backup frequency; and initiating a backup based on the backup schedule". It is unclear if “the backup schedule” is different than “a container backup schedule”. For examination purposes, claim 15 will be interpreted as “the backup schedule” being different than “a container backup schedule”. Based on this interpretation, it is unclear if “a backup schedule warning” refers to “a container backup schedule”. For examination purposes, claim 15 will be interpreted as “a backup schedule warning” referring to “a container backup schedule”. It is recommended that claim 15 instead recites "generating, based on the third determination, a container backup schedule warning indicating a recommended backup frequency; and initiating a backup based on the container backup schedule".

Claim 20 recites the limitation "generating the backup schedule warning comprises: issuing the backup schedule warning to a user interface". Based on the above interpretation of claim 15, it is unclear if “the backup schedule warning” refers to “a container backup schedule” in claim 15. For examination purposes, claim 20 will be interpreted as “the backup schedule warning” referring to “a container backup schedule” in claim 15. It is recommended that if claim 15 were amended as suggested, then claim 20 instead recites "generating the container backup schedule warning comprises: issuing the container backup schedule warning to a user interface". 

Claims 16-19 fail to cure the deficiencies of claim 15, and are rejected on the same grounds.

Claim Interpretation
Claim 1 recites the limitation “generating a backup schedule to perform a backup”. Based on the above interpretation of claim 1, this limitation is an intended result. The claim does not contain steps or structure that implement this limitation. Therefore, this limitation will not be given patentable weight. 
Examiner notes if claims 1 and 7 were amended as suggested above to overcome the 112(b) rejections, then in claim 7, this limitation would not interpreted as intended result because of the limitation “updating the container backup schedule from the existing backup frequency to the recommended backup frequency”. The same interpretation would apply to claims 8 and 14, the computer readable mediums that implement the methods of claims 1 and 7.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-7 recite methods, claims 8-14 recite non-transitory computer readable mediums, and claims 15-20 recite a backup manager comprising memory and a processor, which is a system. Therefore, claims 1-20 recite a statutory category. 

	Claim 1 recites 
making a first determination that the event entry specifies an alert event; 
making a second determination that the plurality of historical event entries indicates a repeating error state of the container; 
making a third determination, based on the second determination, that an error frequency of the repeating error state is greater than an existing backup frequency of a container backup schedule; 
Claim 1 recites mental processes, which are abstract ideas. Determining that the event entry specifies an alert event is an observation (checking if an event entry is labeled as an alert event), which is a mental process. Determining that the plurality of historical event entries indicates a repeating error state of the container is an evaluation (determining that two event entries labeled as an alert event indicates a repeating error), which is a mental process. Determining that an error frequency of the repeating error state is greater than an existing backup frequency of a container backup schedule is an evaluation (determining that the time between two event entries is less than the current time between backups), which is a mental process. 
Claim 1 additionally recites
generating a backup schedule to perform a backup
receiving, by a scheduling agent, an event entry specifying an event associated with a container; 
adding, based on the first determination, the event entry to a plurality of historical event entries in a historical event repository; 
generating, based on the third determination, a backup schedule warning indicating a recommended backup frequency
and performing the backup based on the backup schedule.
The additional limitations do not integrate the judicial exceptions into practical application. Receiving, by a scheduling agent, an event entry specifying an event associated with a container is utilizing software and/or a generic computer for mere data gathering, an insignificant extra-solution activity. Adding, based on the first determination, the event entry to a plurality of historical event entries in a historical event repository is mere data gathering, an insignificant extra-solution activity. Generating, based on the third determination, a backup schedule warning indicating a recommended backup frequency, is mere data output, an insignificant extra-solution activity. Utilizing the abstract ideas for a container amounts to generally linking the use of the judicial exceptions to a particular technological environment or field of use. 
Reciting only the idea of the outcome of generating a backup schedule to perform a backup with no recited details on how the outcome is accomplished is mere recitation of the abstract idea with the words “apply it”. Performing the backup based on the backup schedule, is not integrated with the judicial exceptions at all, and amounts to insignificant extra-solution activity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements amount to mere recitation of the abstract idea with the words “apply it”, insignificant extra-solution activities, or generally linking the use of the judicial exceptions to a particular technological environment or field of use.

Claim 2 recites
making the first determination that the event entry specifies the alert event comprises: matching at least a portion of the event entry to alert event data associated with the alert event.
	Claim 2 recites a mental process, which is an abstract idea. Matching at least a portion of the event entry to alert event data associated with the alert event is an observation (checking if the event entry label matches the label of the alert event), which is a mental process. The additional limitations do not integrate the judicial exception into practical application because they only further describe details of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it only further describes details of the abstract idea. 

	Claim 3 recites
	the event entry indicates a container error at a first time, wherein the plurality of historical event entries comprises a second historical event entry that indicates a second container error at a second time.
Claim 3 recites further details of the type of data gathered for the abstract ideas. As noted above, the additional limitations do not integrate the judicial exception into practical application because they amount to mere data gathering, an insignificant extra-solution activity. As noted above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount an insignificant extra-solution activity.

Claim 4 recites
the error frequency is based on the first time and the second time
Claim 4 recites a mathematical concept, which is an abstract idea. Frequency based on a first time and a second time is a mathematical relationship, which is a mathematical concept. The additional limitations do not integrate the judicial exception into practical application because they only further describe details of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it only further describes details of the abstract idea.

Claim 5 recites 
the recommended backup frequency is greater than the error frequency.
Claim 5 recites further details of the type of data output for the abstract ideas. As noted above, the additional limitations do not integrate the judicial exception into practical application because they amount to mere data output, an insignificant extra-solution activity. As noted above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount an insignificant extra-solution activity.

Claim 6 recites
generating the backup schedule warning comprises: issuing the backup schedule warning to a user interface.
Claim 6 recites further details of the type of data output for the abstract ideas. The additional limitations do not integrate the judicial exception into practical application because they amount to utilizing generic computers or software for mere data output, an insignificant extra-solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount an insignificant extra-solution activity.
	
	Claim 7 recites 
	generating the backup schedule warning comprises: update the container backup schedule from the existing backup frequency to the recommended backup frequency.
	Claim 7 recites a mental process, which is an abstract idea. Changing a backup schedule is a mental process (humans set schedules throughout their lives). Updating the container backup schedule from the existing backup frequency to the recommended backup frequency is a judgement (a person can decide in their head if they should backup data more or less frequently), which is a mental process. The Specification, ¶ 0081, even states that the backup schedule warning may include a button or link to allow the user to change the backup frequency to the recommended backup frequency, which is just utilizing a generic computer or software to perform a mental process. The additional limitations do not integrate the judicial exception into practical application because they only further describe details of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it only further describes details of the abstract idea.

	Claims 8-14, the computer readable mediums that implement the methods of claims 1-7, are rejected on the same grounds. 

Claims 15-20, the systems that implement the methods of claims 1-6, are rejected on the same grounds. 

Examiner notes if claims 1 and 7 were amended as suggested above to overcome the 112(b) rejections, then claim 7 would overcome the 101 rejections. If claims 1 and 7 were amended as suggested, then claim 7 would be interpreted as updating the container backup schedule from the existing backup frequency to the recommended backup frequency; and performing the backup [of the container] based on the [updated container] backup schedule [with the recommended backup frequency]. Under this interpretation, claim 7 would integrate the judicial exceptions into practical application. The same interpretation would apply to claims 8 and 14, the computer readable mediums that implement the methods of claims 1 and 7.

Allowable Subject Matter
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 1, 8, or 15.

	Claim 8 is the computer readable medium that implements the method of claim 1. Claim 15 is the backup manager that implements the method of claim 1. Taking claim 1 as a representative claim, the closest prior arts to claim 1 are US Patent Application Publication No. 2016/0034362 (“Al-Wahabi”), US Patent Application Publication No. 2016/0350173 (“Ahad”), US Patent Application Publication No. 2021/0049075 (“Gibbons”), and US Patent Application Publication No. 2018/0314600 (“Mori”).

	Al-Wahabi teaches
	A method for generating a backup schedule, comprising: 
receiving, by a scheduling agent, an event entry specifying an event associated with a [node]; (¶ 0071: system logs 105a. ¶ 0082: computing device to execute the methods)
…the event entry specifies an alert event; (¶ 0071: system logs 105a connection failures)
adding…the event entry to a plurality of historical event entries in a historical event repository; (¶ 0071: system logs 105a)
making a second determination that the plurality of historical event entries indicates a repeating error state of the [node]; (¶¶ 0071, 0072, Fig. 1A: determine a failure type frequency and MTBF from all the failure type frequencies)
making a third determination, based on the second determination, that an error frequency of the repeating error state is greater than [a threshold]; (¶ 0059: MTBF is less than MinLimit). MTBF being less than a threshold is equivalent to the failure frequency being greater than a threshold. 
and generating, based on the third determination, a backup schedule [with an updated] backup frequency. (¶ 0057, Fig. 1B: adjust the checkpoint interval based on MTBF. ¶ 0061, Fig. 5: as MTBF decreases, checkpoint intervals decrease).
Al-Wahabi does not teach a container, determining that the event is an alert event and based on that determination, adding the event entry to a repository, comparing the error frequency with the backup frequency of an existing container backup schedule, or generating a backup schedule warning with a recommended backup frequency. 

Ahad teaches
receiving, by a scheduling agent, an event entry specifying an event associated with a container; (¶ 0083: ADRCs receive metric readings (¶ 0079: for a container))
making a first determination that the event entry specifies an alert event; (¶ 0083: determine that the metric readings are anomalous)
adding, based on the first determination, the event entry to a plurality of historical event entries in a historical event repository; (¶ 0083: store the event that is anomalous).
Ahad does not teach the remaining limitations. 

Gibbons teaches
determining that an error frequency of the repeating error state is greater than an existing backup frequency of a [device] backup schedule, (¶ 0074: the connection is broken many times, and the shortest continuous connection time is 15 minutes (error frequency of error state). Increase the backup frequency to capture a backup at least every 15 minutes. ¶ 0071: backup of device). Since the backup frequency is increased to be at least every 15 minutes, then it is required that the backup frequency before the increase was less than every 15 minutes, which is the error frequency. It follows that increasing the backup frequency to be at least the error frequency would require determining that the backup frequency was less than the error frequency. 
and generating a backup schedule [with an updated] backup frequency. (¶ 0074: Increase the backup frequency to capture a backup at least every 15 minutes).
Gibbons does not teach a container, generating a backup schedule warning with a recommended backup frequency, or any of the remaining limitations. 

Mori teaches
receiving, by a scheduling agent, an event entry specifying an event associated with a [HDD]; (¶ 0032: module 211 acquires S.M.A.R.T information from the HDD)
…the event entry specifies an alert event; (¶ 0032: S.M.A.R.T information is failure precursory data)
…
making a second determination that the plurality of historical event entries indicates a [failure risk of the HDD]; (¶ 0032: computing the failure risk of the HDD 17 based on the S.M.A.R.T. information)
making a third determination, based on the second determination, that [the failure risk is high]; (¶ 0035: high failure risk)
and generating, based on the third determination, a backup schedule warning indicating a recommended backup frequency. (¶ 0049, Fig. 6: display recommended backup frequency based on failure risk of HDD 17).
Mori does not teach a container, determining that the event is an alert event and based on that determination, adding the event entry to a repository, an error frequency, or comparing the error frequency with the existing backup frequency.

Although Al-Wahabi, Gibbons, Mori, and Ahad together teach all the limitations of claim 1, there is no motivation to combine them all together. Al-Wahabi only partially teaches each limitation of the claim. Ahad teaches a container adding an event to a repository if the event is an alert, but does not teach anything about backup schedules, the focus of Al-Wahabi, Gibbons, and Mori. Gibbons teaches comparing the error frequency to the backup frequency, but does not teach any of the other limitations. Mori teaches generating a warning indicating a recommended backup frequency, but only partially teaches the remaining claims, and does not teach storing the event if it is an alert event or comparing an error frequency to a backup frequency. 

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.

On pg. 6-7, Applicant argues:
“However, Applicant respectfully asserts that the claims are directed to improvements in computer functionality and, therefore, are not abstract. MPEP § 2106; see also Enfish, 822 F.3d at 1339, (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not an abstract idea); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not an abstract idea); and Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60 (Fed. Cir. 2017) (claims to an enhanced computer memory system were directed to an improvement in computer capabilities and not an abstract idea). 
Amended independent claims 1, 8, and 15 are explicitly directed to an improvement in computer-related technology. Specifically, the independent claims are directed to a method, computer readable medium, and backup manager for generating a backup schedule and initiating a backup for containers that are experiencing alert events more frequently than their existing backup frequency. See Specification, paragraphs [0016] and [0082]. Accordingly, independent claim 1 requires "generating, based on the third determination, a backup schedule warning indicating a recommended backup frequency; and performing a backup based on the backup schedule." Independent claims 8 and 15 contain similar limitations. 
In view of the above, it logically follows that determining a repeating error state; generating a backup schedule with a recommended backup frequency in view of the errors; and performing the backup directly improves the performance of the backup system. Moreover, independent claims 1, 8, and 15 are explicitly directed to just such an improvement. 
Therefore, for at least the above reasons, Applicant asserts that the amended claims are directed to an "improvement[] in computer functionality or other technology". See, e.g., Enfish; see also MPEP § 2106. Therefore, claims 1-20 are not directed to an abstract idea, and the rejection should be withdrawn.” 
The Examiner respectfully disagrees. As noted above, generating a backup schedule is an intended result. As such, the claims do not contain “generating a backup schedule with a recommended backup frequency in view of the errors”. Furthermore, As noted above in the 112(b) rejections of claims 1, 8, and 15, the performed backup is different than the container backup schedule. Therefore, the claims do not contain the subject matter that Applicant asserts is directed to an "improvement[] in computer functionality or other technology".

On pg. 8, Applicant argues:
“Even assuming arguendo that the claims do not improve computer functionality, with respect to Step 2A-2, the amended independent claims represent a practical application. 
"A claim is not "directed to" a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception." See 2019 Revised Patent Matter Subject Matter Eligibility Guidance, page 13. Thus, even if the claims actually did explicitly recite a judicial exception, they clearly integrate such judicial exception into a practical application. Specifically, the claims integrate all concepts therein into the practical application of alleviating a repeated error state by generating a recommended backup frequency and performing a backup. 
"A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Id. Because the claims clearly integrate any possible judicial exception into a practical application, Applicant respectfully asserts that Step 2A-2 must be answered with a "no". As such, Applicant respectfully asserts that the claims are not "directed" an abstract idea, and the rejection should be withdrawn.” 
The Examiner respectfully disagrees. Generating a recommended backup frequency does not alleviate a repeated error state because it is mere data output. Performing a backup does not alleviate a repeated error state because as claimed, the backup is not related to the container with the repeated error state. Both of these limitations amount to insignificant extra-solution activities, which do not integrate the judicial exceptions into practical application.
	
On pg. 8-9, Applicant argues:
“Turning again to the rejection, in the Step 2B analysis, the Examiner contends that none of the claims recite features that are 'significantly more. Action at pages 2-4. Applicant disagrees. 
In Amdocs (Israel) Limited v. Openet Telecom, Inc., the Federal Circuit noted that "we have found eligibility when ... claims are directed to an improvement in computer functionality under step one, see Enfish, 822 F.3d at 1335, or recite a sufficient inventive concept under step two particularly when the claims solve a technology-based problem, even with conventional, generic components, combined in an unconventional manner." Amdocs (Israel) Limited v. Openet Telecom, Inc., 841 F.3d 1288, 1300 (Fed. Cir. 2016); see also Enfish, 822 F.3d at 1338 ("Moreover, we are not persuaded that the invention's ability to run on a general-purpose computer dooms the claims."). Applicant respectfully asserts that, assuming arguendo that the various components recited in independent claim 1 are conventional or generic, the claim is clearly directed to a solution to a technology-based problem, and thus includes the requisite "significantly more" required to overcome the alleged inclusion of an abstract idea. 
Comparing the analysis by the court in Amdocs with independent claims 1, 8, and 15, independent claims 1, 8, and 15 also entail an unconventional technological solution (generating a recommended backup frequency) to a technological problem (repeated error states). Thus, even assuming arguendo that the independent claims include generic or conventional components, the claims require that those components "operate in an unconventional manner to achieve an improvement in [network device] functionality." Id. Thus, independent claims 1, 8, and 15 include "significantly more" than that which the Examiner contends is abstract.” 
The Examiner respectfully disagrees. “generating a recommended backup frequency” is mere data output, which does not entail an unconventional technological solution to a technological problem. Mere data output, an insignificant extra-solution activity, does not amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113